Exhibit 99.1 For Immediate ReleaseFor additional information contact: Rick Black, 713-329-6808 Luby’s Announces First Quarter Fiscal 2009 Results HOUSTON, TX – December 17, 2008 – Luby’s, Inc. (NYSE: LUB) today announced unaudited financial results for the first quarter of fiscal 2009, a twelve-week period, which ended on November 19, First Quarter Highlights: ·Restaurant sales were $65.9 million, a decrease of 7.9% compared to the same quarter last year;approximately 3.5% of the decline relates to the net effect of sales from closed stores in the prior year,partially offset by new store sales in the current year. Additionally, restaurant sales were negatively impacted during the quarter by approximately 3.1% due to the effects of Hurricane Ike and the calendar shift associated with Thanksgiving occurring one week later this year than last year ·Same-store sales, which consisted of 117 restaurants, decreased approximately $4.5 million, or 6.7% dueprimarily to declines in guest traffic partially offset by higher menu prices. The negative impact ofHurricane Ike and the unfavorable calendar shift on same-store sales were approximately 2.9% ·Culinary contract services revenue increased to $3.0 million in the first quarter compared to $1.7 millionin the same quarter last year ·Cash flow from operations was $1.7 million in the first quarter, compared to $6.8 million in the firstquarter last year ·Luby’s launched a new branding and advertising campaign, “Here, You Rule” at the end of the firstquarter. This new campaign distinguishes the Luby’s brand by highlighting its made-from-scratch foodand unique qualities that allow guests the freedom to control their entire dining experience at Luby’s Total sales decreased 6.0% in the first quarter fiscal 2009 to $68.9 million, compared to $73.4 million in the same quarter last year. Culinary contract services sales were $3.0 million in the first quarter compared to $1.7 million in the same quarter last year. Restaurant sales in the first quarter were $65.9 million compared to $71.6 million in the same quarter last year. The $5.7 million decrease in restaurant sales included $2.6 million in sales related to closed stores, partially offset by $1.5 million in new store sales compared to last year, and an estimated $2.1 million related to lost sales due to Hurricane Ike and the calendar shift associated with Thanksgiving. Excluding the negative impact of Hurricane Ike and the unfavorable calendar shift, same-store sales declined approximately $3.8% in the first quarter. The
